Case: 20-60547     Document: 00516273660         Page: 1     Date Filed: 04/08/2022




              United States Court of Appeals
                   for the Fifth Circuit                          United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                                                      April 8, 2022
                                  No. 20-60547                      Lyle W. Cayce
                                Summary Calendar                         Clerk


   Luis H. Gonzalez, also known as Carlos Ramos Sanchez,

                                                           Petitioner—Appellant,

                                       versus

   Shawn R. Gills, Warden, Adams County Correctional Institution,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 5:19-CV-108


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner-Appellant Luis H. Gonzalez, also known as Carlos Ramos
   Sanchez, whose alien number is A209 413 252, appeals the district court’s
   denial of his 28 U.S.C. § 2241 petition. He contends that his continued
   detention pending his removal is unconstitutional under Zadvydas v. Davis,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60547     Document: 00516273660           Page: 2   Date Filed: 04/08/2022




                                    No. 20-60547


   533 U.S. 678 (2001). In Zadvydas, the Supreme Court explained that “[w]hen
   an alien has been found to be unlawfully present in the United States and a
   final order of removal has been entered, the Government ordinarily secures
   the alien’s removal during a subsequent 90-day statutory ‘removal period,’
   during which time the alien normally is held in custody.” Id. at 682.
   Detention may extend beyond ninety days, but the Court “limit[ed] an
   alien’s post-removal-period detention to a period reasonably necessary to
   bring about that alien’s removal from the United States. [The statute at issue]
   does not permit indefinite detention.” Id. at 689.
          However, 8 U.S.C. § 1231(a)(1)(C) states: “The removal period shall
   be extended beyond a period of 90 days and the alien may remain in detention
   during such extended period if the alien fails or refuses to make timely
   application in good faith for travel or other documents necessary to the
   alien’s departure or conspires or acts to prevent the alien’s removal subject
   to an order of removal.” The district court determined that Gonzalez’s own
   failure to cooperate with removal efforts tolled the time period allowed for
   his removal and precluded a Zadvydas showing that there was no significant
   likelihood of his removal in the reasonably foreseeable future.
          Gonzalez contests some of the evidence in the record, but there is no
   dispute that he was convicted of identity theft in 2016 for assuming the
   identity of Luis Herman Gonzalez who had died in 2000. People v. Ramos,
   2018 Il App (2d) 161042-U, 2018 WL 4520934, *1 (Ill. App. Ct. Sept. 19,
   2018) (unpublished). To have been convicted, Gonzalez must have known
   that the personal identification information at issue was “stolen or produced
   without lawful authority.” 720 ILL. COMP. STAT. 5/16-30(a)(4); see Ramos,
   2018 WL 4520934, at *3.
          In his brief on appeal, Gonzalez still insists that “all his life he has
   known that his name is Luis Gonzalez.” However, he also refers to himself




                                         2
Case: 20-60547        Document: 00516273660        Page: 3   Date Filed: 04/08/2022




                                    No. 20-60547


   as “Louis Gonzalez” and “Carlos Ramos Sanchez.” The fact of his identity
   theft conviction and his continued use of the same stolen name establishes
   that Gonzalez has not been truthful during the removal process. In the
   district court, he admitted using other false identities while maintaining that
   neither was used with the intent to impede his removal. The district court
   did not err in determining that his conflicting information about his identity
   has hindered the effectuation of his removal, see 8 U.S.C. § 1231(a)(1)(C),
   and that he has failed to show that there was no significant likelihood of his
   removal in the reasonably foreseeable future if he cooperated. See Zadvydas,
   533 U.S. at 701.
          AFFIRMED.




                                         3